Citation Nr: 1609962	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-31 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI).

2.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain.  

3.  Entitlement to a total rating due to unemployability caused by service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 2004 to August 2008.  During Operation Iraqi Freedom, he had service in Iraq from February 2006 to March 2007.  His awards and decorations included the Combat Action Ribbon.  

This case was previously before the Board of Veterans' Appeals (Board) in August 2015, when it was remanded so that the Veteran could be scheduled for a hearing before a member of the Board.  

In January 2016, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  Following the video conference the case was returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.

In March 2015, the Veteran's representative raised contentions to the effect that service connection was warranted for a hearing loss disability, a heart disorder, sciatica, and post-traumatic stress disorder (PTSD).  Those claims have not been certified to the Board on appeal nor have they otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those claims and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015).  However, they are referred to the AOJ for appropriate action.



REMAND

The case is REMANDED for the following actions:

1.  Notify the Veteran of the VA's duties to notify and assist him in the development of his inferred claim of entitlement to a TDIU.  

2.  Obtain the report of the Veteran's service separation examination.  

Efforts to obtain such report must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of such report must be verified by each federal department or agency from whom it is sought.  

3.  Ask the Veteran for the name and address of the non-VA clinic where the Minneapolis VA Medical Center (MC) sent him shortly after service for treatment of the residuals of a TBI.  The AOJ must also ask the Veteran for the dates of that treatment.  Then, the AOJ must ask the non-VA clinic for the records of that treatment.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by health care provider from whom they are sought.  

4.  Ask the appellant for the names and addresses of the health care providers (VA and non-VA) who treated him and/or the names and addresses of the medical facilities where he was treated since September 2015 for the residuals of a TBI or for lumbosacral strain.

The AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the Veteran's treatment.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2015).

5.  When the actions in parts 2, 3, and 4 have been completed, the AOJ must schedule the Veteran for an eye and any other necessary examinations to determine whether or not the Veteran has A HEADACHE DISORDER, PHOTOPHOBIA OR ANY OTHER VISION DISABILITY THAT WAS CAUSED BY MILITARY SERVICE.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The electronic folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If the Veteran is found to have photophobia or a headache disorder, the examiner must render an opinion as to whether it is a manifestation or result of the Veteran's claimed TBI.  The examiner must state HOW AND WHY he or she reached the opinion they did.  

If the examiner is unable to reach an opinion without resorting to SPECULATION, he or she must state why that it so.  

6.  When the actions in part 4, have been completed, the AOJ must schedule the Veteran for an examination to determine the severity of his service-connected lumbosacral strain.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The electronic folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must report the following:

a) The Veteran's range of lumbar spine motion or, if ankylosis is present, whether it is favorable or unfavorable; 

(Note: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.)

b) Whether there is associated muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; 

c) Whether there is a vertebral body fracture with loss of 50 percent or more of the height;

d) Whether there are any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment;

e) Whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion;

f) Whether there is a lack of normal endurance, weakened movement, excess fatigability, incoordination, and/or functional loss due to pain and pain on use, including that experienced during flare ups; 

g) The effects of the service-connected lumbar strain on the Veteran's ordinary activity, including his activities of daily living and his ability to work.  

h) Whether the Veteran's back disorder results in any mastication abnormalities  and/or bowel and/or bladder abnormalities.  

7.  A copy of the notice(s) informing the Veteran of the date, time, and location of the must be associated with the electronic folder.  If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folders  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

8.  When the actions in parts 1, 2, 3, 4, 5, and 6 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to service connection for the residuals of a TBI TO INCLUDE ANY VISION DISORDER AND/OR HEADACHE DISORDER and entitlement to an initial rating in excess of 10 percent for lumbosacral strain.  The AOJ must also adjudicate the issue of entitlement to a TDIU.

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



